678 F.3d 1139 (2012)
Vanessa SIMMONDS, Plaintiff-Appellant,
v.
CREDIT SUISSE SECURITIES (USA) LLC; JPMorgan Chase & Co., a Delaware corporation, successor in interest to Hambrecht & Quist and Chase Securities Inc.; Bank of America Corporation, a Delaware corporation, successor in interest to Fleetboston Robertson Stephens, Inc.; Onvia Inc., a Delaware corporation formerly known as Onvia.com Inc.; Robertson Stephens, Inc.; J.P. Morgan Securities Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Deutsche Bank Securities Inc.; Foundry Networks Inc., Nominal Defendant, a Delaware corporation; Merrill Lynch Pierce Fenner & Smith Incorporated; J.P. Morgan Securities Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Merrill Lynch & Co. Inc., Defendant, and
Finisar Corporation, Nominal Defendant, a Delaware corporation; Merrill Lynch Pierce Fenner & Smith Incorporated; J.P. Morgan Securities Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; Lehman Brothers, Inc.; Bank of America Corporation; Robertson Stephens, Inc.; Avanex Corporation, Defendants-Appellees. *1140 
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group, a global bank headquartered in Zurich, Switzerland formerly known as Credit Suisse First Boston Corporation; Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Tivo Inc., Nominal Defendant, a Delaware corporation; Robertson Stephens, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs & Co., a New York limited partnership; Bank of America Corporation, a Delaware corporation, successor in interest to FleetBoston Robertson Stephens, Inc.; Robertson Stephens Inc., a Massachusetts corporation, Defendants-Appellees, and
Turnstone Systems, Inc., a Delaware corporation, Defendant.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs & Co., "Goldman Sachs"; Credit Suisse Securities (USA) LLC, "Credit Suisse" formerly known as Credit Suisse First Boston Corporation; Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Robertson Stephens, Inc.; Juniper Networks Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; Deutsche Bank Securities, Inc.; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Ariba Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; Citigroup Global Markets, Inc.; Akamai Technologies, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs Group Inc., a Delaware corporation; JPMorgan Chase & Co., a Delaware corporation, successor in interest to Hambrecht & Quist LLC, Defendants, and
Kana Software Inc., Nominal Defendant, a Delaware corporation formerly known as Kana Communications Inc.; Goldman Sachs & Co.; J.P. Morgan Securities Inc., Defendants-Appellees. *1141 
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley, a Delaware corporation, successor in interest to Morgan Stanley Dean Witter, Defendant, and
Silicon Laboratories Inc., Nominal Defendant, a Delaware corporation; Morgan Stanley & Co. Incorporated; Lehman Brothers Inc.; Citigroup Global Markets, Inc., Defendants-Appellees,
James W. Giddens, Trustee for the Liquidation of the Business of Lehman Brothers Inc., Trustee-Appellee.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs Group Inc., a Delaware corporation, Defendant, and
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Palm Inc., Nominal Defendant, a Delaware corporation; Goldman Sachs & Co.; Morgan Stanley & Co. Incorporated; Merrill Lynch Pierce Fenner & Smith Incorporated; Robertson Stephens, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs Group Inc., Defendant, and
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Maxygen Inc., Nominal Defendant, a Delaware corporation; Goldman Sachs & Co.; Robertson Stephens, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group, a global bank headquartered in Zurich, Switzerland FKA Credit Suisse First Boston Corporation; Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Silicon Image, Inc., Nominal Defendant, a Delaware corporation; Robertson Stephens, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs Group Inc., a Delaware corporation, Defendant, and
Street.com Inc.; Goldman Sachs & Co.; J.P. Morgan Securities Inc., Defendants-Appellees.
In re Section 16(b) Litigation. *1142 
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Critical Path, Inc., Nominal Defendant, a California corporation; Robertson Stephens, Inc.; J.P. Morgan Securities, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Concur Technologies, Inc., a Delaware corporation; Robertson Stephens, Inc.; J.P. Morgan Securities, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group, a global bank headquartered in Zurich, Switzerland; Sourceforge, Inc., Nominal Defendant, a Delaware corporation, FKA VA Linux Systems, Inc.; Lehman Brothers, Inc., Defendants-Appellees,
James W. Giddens, Trustee for the Liquidation of the Business of Lehman Brothers, Inc., Trustee-Appellee.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs & Co.; J.P. Morgan Securities, Inc.; Red Hat, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group, a global bank headquartered in Zurich, Switzerland; Selectica, Inc., Nominal Defendant, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group Securities (USA) LLC, a Delaware limited liability company; Bank of America Corporation, a Delaware corporation; Robertson Stephens, Inc., a Massachusetts corporation, Defendants-Appellees, and
Interwoven, Inc., Defendant.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; J.P. Morgan Securities, Inc.; Vignette Corporation, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation. *1143 
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; J.P. Morgan Securities, Inc.; Lehman Brothers, Inc.; Sycamore Networks, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group Securities (USA) LLC, a Delaware limited liability company; Bank of America Corporation, a Delaware corporation; Robertson Stephens, Inc.; J.P. Morgan Securities Inc., a Delaware corporation, Defendants-Appellees, and
Openwave Systems, Inc., a California corporation, Defendant.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group Securities (USA) LLC, a Delaware limited liability company; Bank of America Corporation, a Delaware corporation; Robertson Stephens, Inc., Defendants-Appellees, and
Informatica Corporation, a Delaware corporation, Defendant.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group Securities (USA) LLC, a Delaware limited liability company; Bank of America Corporation, a Delaware corporation; Robertson Stephens, Inc., a Massachusetts corporation; Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware corporation; Citigroup Global Markets Inc., a New York corporation, Defendants-Appellees, and
Intersil Corporation, a Delaware corporation, Defendant.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs Group Inc., Defendant, and
Bank of America Corporation, a Delaware corporation, successor in interest to Fleetboston Robertson Stephens, Inc.; Sonus Networks Inc., a Delaware corporation; Goldman Sachs & Co.; Lehman Brothers Inc.; Robertson Stephens, Inc.; J.P. Morgan Securities Inc., Defendants-Appellees,
James W. Giddens, Trustee for the Liquidation of the Business of Lehman Brothers Inc., Trustee-Appellee.
In re Section 16(b) Litigation. *1144 
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; J.P. Morgan Securities, Inc., a Delaware corporation; Lehman Brothers, Inc., a Delaware corporation, Defendants-Appellees, and
Avici Systems, Inc., a Delaware corporation, Defendant.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Priceline.com Inc., a Delaware corporation; Morgan Stanley & Co. Incorporated; Merrill Lynch Pierce Fenner & Smith Incorporated; Robertson Stephens, Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs & Co.; Lehman Brothers, Inc.; J.P. Morgan Securities, Inc.; Marvell Technology Group, Ltd., a Bermuda corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; Merrill Lynch Pierce Fenner & Smith Incorporated; Perot Systems Corporation, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group, a global bank headquartered in Zurich, Switzerland; Deutsche Bank AG, a global bank headquartered in Frankfurt, Germany; Lehman Brothers Holdings, Inc., a Delaware corporation; Airspan Networks, Inc., Nominal Defendant, a Washington corporation; Deutsche Bank Securities, Inc.; Lehman Brothers, Inc., Defendants-Appellees, and
James W. Giddens, Trustee for the Liquidation of the Business of Lehman Brothers, Inc., Trustee-Appellee.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs & Co.; Bank of America Corporation, a Delaware corporation, successor in interest BancBoston Robertson Stephens Inc.; Robertson Stephens, Inc.; Insweb Corporation, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co., Incorporated; Deutsche Bank Securities, Inc.; Asiainfo Holdings, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation. *1145 
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc. and FleetBoston Roberton Stephens, Inc.; Robertson Stephens, Inc.; J.P. Morgan Securities, Inc.; Keynote Systems, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Robertson Stephens, Inc.; J.P. Morgan Securities Inc.; Digimarc Corporation, Nominal Defendant, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs & Co.; Bear Stearns & Co., Inc.; Deutsche Bank Securities, Inc.; Tibco Software, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Martha Stewart Living Omnimedia Inc., a Delaware corporation; Morgan Stanley & Co. Incorporated; Merrill Lynch Pierce Fenner & Smith Incorporated, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Group, a global bank headquartered in Zurich, Switzerland; Audible Inc., a Delaware corporation; J.P. Morgan Securities Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Goldman Sachs & Co., a New York limited partnership; Merrill Lynch Pierce Fenner & Smith Incorporated, a Delaware corporation; Bank of America Corporation, a Delaware corporation, Robertson Stephens, Inc., a Massachusetts corporation, Defendants-Appellees, and
Saba Software, Inc., a Delaware corporation, Defendant.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co. Incorporated, a Delaware corporation; Deutsche Bank Securities Inc., a Delaware corporation; Citigroup Global Markets, Inc., a New York corporation, Defendants-Appellees, and
Transmeta Corporation, a Delaware corporation, Defendant.
In re Section 16(b) Litigation. *1146 
Vanessa Simmonds, Plaintiff-Appellant,
v.
Capstone Turbine Corporation, a Delaware corporation; Goldman Sachs & Co.; Merrill Lynch Pierce Fenner & Smith Incorporated; Morgan Stanley & Co. Incorporated, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co. Incorporated; Brocade Communications Systems Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to Robertson Stephens, Inc.; J.P. Morgan Securities Inc.; Robertson Stephens, Inc.; Oplink Communications, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Robertson Stephens, Inc.; J.P. Morgan Securities Inc.; Navasite, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co. Incorporated, a Delaware corporation; Deutsche Bank Securities, Inc., a Delaware corporation; Aspect Medical Systems, Inc., Nominal Defendant, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Robertson Stephens, Inc.; Bear Stearns & Co., Inc.; Packeteer, Inc., Nominal Defendant, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to Fleetboston Robertson Stephens, Inc.; Robertson Stephens, Inc.; Omnivision Technologies, Inc., a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Credit Suisse Securities (USA), LLC; Occan Networks, Inc., a Delaware corporation, FKA Accelerated Networks, Inc., Defendants-Appellees. *1147 
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
J.P. Morgan Securities Inc.; Bear Stearns & Co., Inc.; Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Robertson Stephens, Inc.; Immersion Corporation, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Morgan Stanley & Co. Incorporated, a Delaware corporation; Credit Suisse Securities (USA), LLC; J.P. Morgan Securities, Inc.; Internap Network Services Corporation, Nominal Defendant, a Delaware corporation, Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Microtune Inc., a Delaware corporation; Goldman Sachs & Co.; J.P. Morgan Securities Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to BancBoston Robertson Stephens, Inc.; Morgan Stanley & Co. Incorporated; Robertson Stephens, Inc.; Extreme Networks Inc., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellant,
v.
Bank of America Corporation, a Delaware corporation, successor in interest to Robertson Stephens, Inc.; J.P. Morgan Securities Inc.; Robertson Stephens, Inc.; Cosine Communications Inc., a Delaware corporation; Goldman Sachs & Co., Defendants-Appellees.
In re Section 16(b) Litigation.
Vanessa Simmonds, Plaintiff-Appellee,
v.
Credit Suisse Securities (USA) LLC; Credit Suisse Securities (USA) LLC; J.P. Morgan Securities Inc.; Bank of America Corporation, a Delaware corporation, successor in interest to Fleetboston Robertson Stephens, Inc.; Robertson Stephens, Inc., Defendants-Appellants. *1148 
In re Section 16(b) Litigation.
Nos. 09-35262, 09-35363, 09-35280, 09-35282, 09-35375, 09-35285, 09-35286, 09-35367, 09-35288, 09-35289, 09-35290, 09-35381, 09-35292, 09-35364, 09-35293, 09-35297, 09-35373, 09-35300, 09-35301, 09-35374, 09-35302, 09-35303, 09-35391, 09-35306, 09-35307, 09-35308, 09-35309, 09-35369, 09-35310, 09-35368, 09-35312, 09-35313, 09-35370, 09-35314, 09-35371, 09-35315, 09-35316, 09-35317, 09-35365, 09-35318, 09-35393, 09-35320, 09-35366, 09-35321, 09-35397, 09-35322, 09-35323, 09-35404, 09-35324, 09-35325, 09-35326, 09-35405, 09-35328, 09-35327, 09-35382, 09-35331, 09-35333, 09-35380, 09-35334, 09-35383, 09-35335, 09-35377, 09-35337, 09-35339, 09-35395, 09-35344, 09-35345, 09-35399, 09-35346, 09-35398, 09-35347, 09-35394, 09-35348, 09-35387, 09-35349, 09-35350, 09-35400, 09-35351, 09-35352, 09-35384, 09-35355, 09-35357, 09-35358, 09-35390, 09-35363.
United States Court of Appeals, Ninth Circuit.
May 15, 2012.
Before: SIDNEY R. THOMAS and MILAN D. SMITH, JR., Circuit Judges, and MICHAEL R. HOGAN, District Judge.[*]

ORDER
The following Non-Moving Issuer cases are REMANDED to the district court for proceedings consistent with the Opinion of the Supreme Court in Credit Suisse Securities (USA) LLC v. Simmonds, ___ U.S. ___, 132 S.Ct. 1414, 182 L.Ed.2d 446 (2012): 09-35280, 09-35285, 09-35288, 09-35289, 09-35293, 09-35300, 09-35302, 09-35306, 09-35307, 09-35308, 09-35312, 09-35315, 09-35316, 09-35322, 09-35324, 09-35325, 09-35328, 09-35331, 09-35337, 09-35344, 09-35349, 09-35351, 09-35355, and 09-35357.
Consistent with this Court's January 18, 2011 opinion, the district court is ordered to DISMISS WITH PREJUDICE the following Moving Issuer cases due to Simmonds's failure to satisfy Delaware's demand requirement: 09-35262, 09-35282, 09-35286, 09-35290, 09-35292, 09-35297, 09-35301, 09-35303, 09-35309, 09-35310, 09-35313, 09-35314, 09-35317, 09-35318, 09-35320, 09-35321, 09-35323, 09-35326, *1149 09-35327, 09-35333, 09-35334, 09-35335, 09-35339, 09-35345, 09-35346, 09-35347, 09-35348, 09-35350, 09-35352, and 09-35358.
NOTES
[*]  The Honorable Michael R. Hogan, United States District Judge for the District of Oregon, sitting by designation.